Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Chen et al. (Publication No. 2008/0140689 filed January 25, 2008 continuation of application no. 10/923548 Patent No.7,349,910 filed August 20, 2004, hereinafter Chen) .
6.	Regarding Claims 1, 19, and 20, Chen teaches obtaining data to be inserted into a database table (Abstract, a record to be inserted into the database, the database includes a plurality of base tables), the database table comprising a first plurality of fields ([0024] database includes sales data for a corporation is employed the fields of sales data comprises a date, a product ID number, and an amount and the creator) and the data comprising values for a second plurality of fields of the first plurality of fields ([0030] fields sales of product number 9 occurred in the first fiscal quarter into the results for the second fiscal quarter); generating a row identifier for the data ([0012] row of the table identifier column to a predefined value), the row identifier comprising values for a third plurality of fields of the second plurality of fields ([0012] row of the table identifier column to a predefined value); and populating the data into the database table ([0035] working table of the received data constructed comprises fields of base tables), the populating comprising populating a row identifier field of the first plurality of fields with the row identifier ([0035] working table of the received data constructed comprises fields of base tables).
7.	Regarding Claim 2, teaches the database table is in a database schema of a database system, the database system being associated with a namespace identifier, wherein the row identifier comprises the namespace identifier ([0014] schema; namespace identifier is sales data comprises a date, a product ID number, and an amount).
8.	Regarding Claim 3, teaches a fourth plurality of fields of the third plurality of fields are useable to uniquely identify a row having the row identifier from a plurality of rows of the database table ([0012] row of the table identifier column to a predefined value).

10.	Regarding Claim 5, teaches at least one of the third plurality of fields in the row identifier is not needed to uniquely identify the row ([0012] row of the table identifier column to a predefined value).
11.	Regarding Claim 6, teaches at least one of the third plurality of fields is separated from fields of the fourth plurality of fields by a syntax element ([0012] row of the table identifier column to a predefined value).
12.	Regarding Claim 7, teaches at least one of the third plurality of fields comprises semantically enriching information ([0012] row of the table identifier column to a predefined value).
13.	Regarding Claim 8, teaches a fifth plurality of fields of the third plurality of fields are not needed to uniquely identify the row ([0012] row of the table identifier column to a predefined value).
14.	Regarding Claim 9, teaches the fifth plurality of fields are hierarchically arranged in the row identifier ([0012] row of the table identifier column to a predefined value).
15.	Regarding Claim 10, teaches the fifth plurality of fields are separated by a delimiter ([0012] row of the table identifier column to a predefined value).
16.	Regarding Claim 11, teaches the row identifier is a first row identifier, the receiving request to retrieve data from the database table, the request comprising a second row identifier; searching the database table for a row having the second row identifier; determining that the first row identifier matches the second row identifier; and retrieving at least a portion of data associated with a row having the first row identifier ([0002] Query Language).

18.	Regarding Claim 13, teaches the request comprises a JOIN operation ([0002-0003]).
19.	Regarding Claim 14, teaches the row identifier is a first row identifier, comprising:
receiving request to add a row to the database table, the request comprising a second row identifier ([0012] row of the table identifier column to a predefined value); searching the database table for a row having the second row identifier ([0002-0003]); determining that the first row identifier matches the second row identifier ([0012] row of the table identifier column to a predefined value); and based on the determining, not adding the row to the database table  ([0012] row of the table identifier column to a predefined value).
20.	Regarding Claim 15, teaches the row identifier is a first row identifier, comprising: receiving request to add a row to the database table, the request comprising a second row identifier; searching the database table for a row having the second row identifier; determining that no row identifiers in the database table match the second row identifier; and based on the determining, adding the row to the database table ([0012] row of the table identifier column to a predefined value).
21.	Regarding Claim 16, teaches the database table is a denormalized database table that comprises rows representing a plurality of object types ([0012] row of the table identifier column to a predefined value).
22.	Regarding Claim 17, teaches a field of the third plurality of fields represents the object type ([0012] row of the table identifier column to a predefined value).
23.	Regarding Claim 18, teaches the database table is a first database table and is part of a database system comprising at least a second database table, the second database table comprises a plurality of attributes, at least one of the plurality of attributes being a foreign key referencing .

Conclusion
24.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Selca et al. (Publication NO. 2007/0005630) teaches modifying table definitions within a database application.
25.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 14, 2021